ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/29/2020 and 10/06/2021 have been considered, initialed and are attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Kory Christensen, on 01/25/2022 (see attached interview summary).

The application has been amended as follows: 

Claims 1 and 14 are replaced with the following replacement claims, and as such claims 1, 12 and 14 are allowed.
Claims 2-4, 8-11, 13, 15 and 22 are canceled.

Replacement claims:
Claim 1. (Currently Amended) A method of diagnosing and treating appendicitis comprising:
(a) performing an assay for measuring a level of Defensin alpha 3 mRNA in a blood sample obtained from a human patient with abdominal pain,
	(b) comparing the measured level of Defensin alpha 3 mRNA with a threshold level, wherein the threshold level is Defensin alpha 3 mRNA measured in blood from a control population of human subjects having abdominal pain and not having appendicitis,
	(c) determining the human patient has decreased Defensin alpha 3 mRNA as compared to the threshold level and diagnosing the human patient with appendicitis; and
	(d) treating the human patient diagnosed with appendicitis by performing an appendectomy.

Claim 14. (Currently Amended) A method according to claim 1, wherein the blood sample is selected from the group consisting of serum and plasma.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The claims as amended and set forth above (see replacement claims above) are free of the prior art, the prior art fails to teach the method as claimed, comprising determining the human patient has decreased Defensin alpha 3 mRNA as compared to the threshold level and diagnosing the human patient with appendicitis. The Examiner further notes, Applicant’s filed (and accepted) Terminal Disclaimer (US Patent No. 11,066,706; previously application serial number 15/521,224), as such no rejection on the grounds of non-statutory double patenting is pending.	

The closest prior art:
	Grupp et al., The Expression Patterns of Peritoneal Defensins, Peritoneal Dialysis International, 27, (2007), p. 654-662 (previously of record, 11/01/2018). Grupp et al. teach up-regulation of defensins 1-3 (mRNA) in relation to appendicitis (upregulation of the marker in tissue from those with acute and chronic appendicitis, see entire document including for example Figure 5). Grupp differs from the claimed invention in that Grupp fails to teach determining the human patient has decreased Defensin alpha 3 mRNA as compared to the threshold level and diagnosing the human patient with appendicitis.
	Arlt et al., Characteristic changes in microbial community compositions and expression of innate immune genes in acute appendicitis, Innate Immunity, 21(1), (2013), p. 3-41 (previously of record 12/29/2020). Artl also teach alpha-defensins (1-3, mRNA) as upregulated in acute appendicitis (see for example abstract and Figure 4). Arlt et al. fails to teach determining the human patient has decreased Defensin alpha 3 mRNA as compared to the threshold level and diagnosing the human patient with appendicitis.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641